DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 02/11/21. Claims 1, 4, 8 and 14 have been amended, claims 2, 9, 13 and 20 have been canceled, and claims 3 and 7 are withdrawn. Claims 1, 4, 8, 10-12 and 14-19 are examined herein.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “both short edges” are referring to in both the face and base magnets, is this different from “two short edges”? Should this read “both of the short edges”. It is unclear how many short edges are required of the internal magnets.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0079343) in view of of Hunts (US 2013/0111710).
In regard to claim 1, Chen teaches a head garment comprising: a base section (11) defining an enclosed face opening having a base perimeter, the base perimeter having an upper 
However, Chen fails to teach the plurality of magnets in the face and base cavity comprising two end magnets and a plurality of internal magnets, wherein each of the plurality of internal magnets in the base elongated cavity comprise two long edges and two short edges, and wherein each of the plurality of internal magnets in the base and face elongated cavity are magnetically attached to adjacent ones of the plurality of first elongated magnets along both short edges of the internal magnet, such that the plurality of first and second elongated magnets forms a continuous malleable barrier within the base and face elongated cavity.
Hunts teaches a magnet array comprising a plurality of magnets magnetically attached to each other to form a linear array (see figures 8A and 8B; paragraph 0052 detailing that the assembly can be a plurality of magnets magnetically linked end-to-end). The magnets in the array have a length and a width, with the length being longer than the width (see magnets in 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening arrangement of Chen with the magnetic array arrangement as taught by Hunts, since the magnetic fasteners of Chen provided with multiple internal magnets attached along their short edges forming the array would provide an attachment that seals not allowing for any openings between the magnets. 

In regard to claim 14, Chen teaches a head garment comprising: a base section (11) defining an enclosed face opening having a base perimeter, the base perimeter having an upper portion and a lower portion (figures 1-3); a base piping (22) attached to and extending continuously along the lower portion of the base perimeter, the base piping defining a base elongated cavity (see piping formed by 22); a plurality of first elongated magnet (221) oriented inside the base elongated cavity (figures 1-4), each of said plurality of first elongated magnets having a length and a width (paragraphs 0018-0019 and 0020-0023); a face section having a face perimeter (see figures); a face piping (21) attached to and extending along at least a portion of the face perimeter (see piping formed by 21), the face piping defining a face elongated cavity (figures 1-4: paragraphs 0018-0019 and 0020-0023); a plurality of second elongated magnet (211) oriented inside the face elongated cavity (figures 1-4), said at least one first elongated magnet having a length and a width (paragraphs 0018-0019 and 0020-0023); and wherein each of the plurality of first elongated magnets (221) in the base elongated cavity are configured to magnetically attach to a corresponding magnet in the plurality of second 
However, Chen fails to teach the plurality of magnets in the face and base cavity comprising two end magnets and a plurality of internal magnets, wherein each of the plurality of internal magnets in the base elongated cavity comprise two long edges and two short edges, and wherein each of the plurality of internal magnets in the base and face elongated cavity are magnetically attached to adjacent ones of the plurality of first elongated magnets along both short edges of the internal magnet, such that the plurality of first and second elongated magnets forms a continuous malleable barrier within the base and face elongated cavity. Further, Chen fails to teach each of said first and second plurality of magnets having a first magnetic pole portion, a second magnetic pole portion, wherein the first and second magnetic pole portions are opposite poles.
Hunts teaches a magnet array comprising a plurality of magnets magnetically attached to each other to form a linear array (see figures 8A and 8B; paragraph 0052 detailing that the assembly can be a plurality of magnets magnetically linked end-to-end). The magnets in the array have a length and a width, with the length being longer than the width (see magnets in figures 8A and 8B). Further, Hunts teaches end magnets (top and bottom magnet of the array) and a plurality of internal magnets there between (middle magnets) (figures 8A, 8B: bottom of paragraph 0052). The magnetic array of Hunts allows the two short edges of the adjacent magnets to magnetically attach to one another, such that the plurality of array of magnets when attached to another array of magnets forms a continuous malleable barrier there between (see figures 8A, 8B; paragraph 0052). Further, Hunts teaches each of said first and second plurality of magnets having a first magnetic pole portion, a second magnetic pole portion, wherein the 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening arrangement of Chen with the magnetic array arrangement as taught by Hunts, since the magnetic fasteners of Chen provided with multiple internal magnets attached along their short edges forming the array would provide an attachment that seals not allowing for any openings between the magnets. Further, each magnet of Chen having multiple poles as taught by Hunts would provide magnets that can rotate to connect so that a connection is formed no matter how the magnet is initially positioned.

In regard to claims 10 and 17, the combined references teach wherein a portion of the base perimeter is affixed to a corresponding portion of the face perimeter (Chen: figures 1-4, identifiers 13 and 14: paragraph 0021).

In regard to claims 11 and 18, the combined references teach wherein the portion of the base perimeter is affixed to the corresponding portion of the face perimeter by one of stitching, snaps, hook and loop, buttons or zippers (Chen: figures 1-4, identifiers 13 and 14: paragraph 0021).
In regard to claims 12 and 19, the combined references teach wherein the affixed portion is positioned along the lower portion of the base perimeter (Chen: figures 1-4, identifiers 13 and 14: paragraph 0021).

In regard to claims 15 and 16, the combined references teach wherein each magnet in the first plurality of elongated magnets in the base elongated cavity is positioned to magnetically attach to a corresponding magnet in the second plurality of elongated magnets in the face elongated cavity to extend the face section over at least a portion of the face opening and .


Claims 1, 4, 8, 10-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinquee (US 2015/0245675) in view of Chen (US 2017/0079343) and Serbu (US 3,827,019).
In regard to claim 1, Chinquee teaches a head garment comprising: a base section (facemask: 12) defining an enclosed face opening having a base perimeter (see opening in figures 6, 7 and 9: paragraph 0026), the base perimeter having an upper portion and a lower portion (upper portion from along top perimeter edge); a base edge extending continuously along the lower portion of the base perimeter (u-shaped portion of perimeter), a plurality of first magnets oriented along the base edge (paragraph 0026; lined with magnets); a face section having a face perimeter (window cover: 24); a face edge extending along at least a portion of the face perimeter (see figures 6 and 9), a plurality of second magnets oriented along the face edge (paragraph 0026; lined with magnets), wherein each of the plurality of first magnets along the base edge configured to magnetically attach to a corresponding magnet in the plurality of second magnets along the face section edge over at least a portion of the face opening and magnetically seal the face section to the base section (paragraph 0026 and figure 7); and wherein the plurality of first elongated magnets in the base elongated cavity comprises two end magnets and a plurality of internal magnets (magnets lining perimeter of base: paragraph 0026 and figures 6 and 9).



Chen teaches a head covering with an attachable face covering (head covering: 1 and face covering: 2), the facing covering is attached to the head covering by magnets (see paragraphs 0018-0019), and the magnets are located within piping located along the perimeter of the face covering the head covering (paragraphs 0018-0019). Further, Chen teaches the magnets aligned next to each other to form a hermitical seal between the face and base covering (paragraph 0020). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic face covering attachment of Chinquee within piping an hermetic magnet alignment as taught by Chen, since the magnetic fasteners of Chinquee provided within piping would provide fastening means that are hidden from view by a decorative strip, but still function to magnetically attach a face covering to a head covering and further the magnets in alignment forming a hermetic seal would provide a more protective connection. Applicant’s invention, Chinquee, and Chen all in the same field of endeavor teaching head coverings with removable face coverings via magnetic fasteners.
Serbu teaches a magnetic fastening means for a garment (column 1, lines 5-8), the magnetic fastening means is a plurality of elongated fasteners located within the hem of a garment (see elongated magnetic fasteners in figures 2, 3 and 6). A plurality of first elongated magnets (21) oriented inside a base elongated cavity (hem of garment: figure 6), each of said plurality of first elongated magnets having a length and a width (see figures 2, 3 and 6), wherein 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provide the magnetic fastening arrangements of Chinquee and Chen being elongated magnetic fasteners as taught by Serbu, since the magnetic fasteners of Chinquee and Chen being elongated would provide magnetic fasteners that have multiple poles (north and south) along their length creating multiple pole connections when aligned together to avoid offset magnet attachment and further, more streamlined magnets to fit the shape and orientation of the elongated cavity for a hermitic seal. Applicant’s invention, Chinquee, Chen, and Serbu are all in the same filed of endeavor teaching garments with magnetic fasteners. 
 
 	In regard to claim 4, the combined references teach wherein each internal magnet in the base elongated cavity comprises two long edges and two short edges and a first magnetic pole extending from a first short edge toward a center portion and a second magnetic pole, opposite the first magnetic pole, extending from a second short edge toward the center portion and meeting the first magnetic pole in the center portion (Serbu: see figure 2 detailing north/south on top/bottom of elongated magnet), and wherein each internal magnet in the base elongated cavity is configured to have at least four separate magnetic attractions when one section is magnetically sealed to the opposite section (Serbu: see figures 2 and 3, magnetic attraction would be to the opposite poles on the opposite elongated magnet and the magnet both above and below that magnet, depending upon the force of magnetic attraction and the manipulation of the garment, the north/south poles of each magnetic has four attraction possibilities).  
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening means of Chinquee and Chen with the 
 
 	In regard to claim 8, the combined references teach wherein each internal magnet in the face elongated cavity comprises two long edges and two short edges and a first magnetic pole extending from a first short edge toward a center portion and a second magnetic pole, opposite the first magnetic pole, extending from a second short edge toward the center portion and meeting the first magnetic pole in the center portion (Serbu: see figure 2 detailing north/south on top half and bottom half of elongated magnet), and wherein each internal magnet in the base elongated cavity is configured to have at least four separate magnetic attractions when the face section is sealed to the base section (Serbu: see figures 2 and 3, magnetic attraction would be to the opposite poles on the opposite elongated magnet and the magnet both above and below that magnet, depending upon the force of magnetic attraction and the manipulation of the garment, the north/south poles of each magnetic has four attraction possibilities).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening means of Chinquee and Chen with the elongated multi-pole magnetic attraction as taught by Serbu, since the magnetic fastening means of Chinquee and Chen having half north and half south pole attractions along their length would provide a magnet with multiple attractions and that would align properly to the opposing magnet without being offset. Applicant’s invention, Chinquee, Chen, and Serbu are all in the same filed of endeavor teaching garments with magnetic fasteners. 




 	In regard to claims 11 and 18, the combined references teach wherein the portion of the base perimeter is affixed to the corresponding portion of the face perimeter by one of stitching, snaps, hook and loop, buttons or zippers (Chen: teaching attaching portion (mouth covering) attached the perimeter of base portion by stitching: paragraph 0018).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the face and base perimeters of Chinquee attached by stitching along their perimeters as taught by Chen, since the base and face attached by stitching along their perimeters would provide a mouth covering that is capable of being removed to expose the mouth of the user, but not being fully removable from the head covering, so as to avoid loss.  

 	In regard to claims 12 and 19, the combined references teach wherein the affixed portion is positioned along the lower portion of the base perimeter (Chinquee teaches the affixed portion along the entire perimeter by magnets).  

 	In regard to claim 14, Chinquee teaches a head garment comprising: a base section (facemask: 12) defining an enclosed face opening having a base perimeter (see opening in figures 6, 7 and 9: paragraph 0026), the base perimeter having an upper portion and a lower portion (upper portion from along top perimeter edge); a base edge extending continuously along the lower portion of the base perimeter (u-shaped portion of perimeter), a plurality of first magnets oriented along the base edge (paragraph 0026; lined with magnets); a face section having a face perimeter (window cover: 24), the face perimeter having an upper nose portion and a lower portion (portion of window cover 24 that extends along the top edge and covers the 
However, Chinquee fails to teach a piping on the base perimeter and face perimeter that contain the magnets, and the magnets being elongated magnets comprising two long edges and two short edges, and wherein each of the plurality of internal magnets in the base and face elongated cavity are magnetically attached to adjacent ones of the plurality of first and second magnets along both short edges of the internal magnet, such that the plurality of first elongated magnets forms a contiguous malleable barrier within the base elongated cavity.
Chen teaches a head covering with an attachable face covering (head covering: 1 and face covering: 2), the facing covering is attached to the head covering by magnets (see paragraphs 0018-0019), and the magnets are located within piping located along the perimeter of the face covering the head covering (paragraphs 0018-0019). Further, Chen teaches the magnets aligned next to each other to form a hermitical seal between the face and base covering (paragraph 0020). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provide the magnetic fastening arrangement of Chinquee and Chen being elongated magnetic fasteners with opposite poles as taught by Serbu, since the magnetic fasteners of Chinquee and Chen being elongated and with opposite poles would provide 
Serbu teaches a magnetic fastening means for a garment (column 1, lines 5-8), the magnetic fastening means is a plurality of elongated fasteners located within the hem of a garment (see elongated magnetic fasteners in figures 2, 3 and 6). A plurality of first elongated magnets (21) oriented inside a base elongated cavity (hem of garment: figure 6), each of said plurality of first elongated magnets having a length and a width (see figures 2, 3 and 6), wherein the length is longer than a width of the base elongated cavity (hem of garment: figures 2, 3, and 6); a plurality of second corresponding elongated magnets (22) oriented inside an opposite hem, each of said plurality of second elongated magnets having a length and a width (figures 2, 3 and 6), wherein the length is longer than a width of the hem (figures 2, 3 and 6). Further, Serbu teaches the first and second magnets having a first magnetic pole portion, a second magnetic pole portion, wherein the first and second magnetic pole portions are opposite poles (see figures 2 and 3 detailing the north and south poles along the elongated magnets 21, 22); wherein the length of each individual magnet in the first plurality of magnets in combination with the width of the base elongated cavity prevents end-over-end rotation of each individual magnet within the base elongated cavity and wherein the length of each individual magnet in the second plurality of magnets in combination with the width of the face elongated cavity prevents end-over-end rotation of the individual magnet with in the face elongated cavity (this end-over-end rotation is prevented by the length of the magnet being greater than the width and the length 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provide the magnetic fastening arrangement of Chinquee and Chen being elongated magnetic fasteners with opposite poles as taught by Serbu, since the magnetic fasteners of Chinquee and Chen being elongated and with opposite poles would provide magnetic fasteners that have multiple poles (north and south) along their length creating multiple pole connections when attached together to avoid offset magnet attachment and further, more streamlined magnets to fit the shape and orientation of the elongated cavity. Further, the magnets of Serbu arranged directly next to each other as taught by Chen would provide not only a hermetic seal but would also provide magnetic attraction between the adjacent magnets. Applicant’s invention, Chinquee, Chen, and Serbu are all in the same filed of endeavor teaching garments with magnetic fasteners. 

	In regard to claims 15 and 16, the combined references teach wherein each magnet in the first plurality of elongated magnets in the base elongated cavity is positioned to magnetically attach to a corresponding magnet in the second plurality of elongated magnets in the face elongated cavity to extend the face section over at least a portion of the face opening and magnetically seal the face section to the base section and said magnetic attraction is configured to press the face piping against the base piping to seal the face section to the base section (Chinquee teaches face magnets lined along the perimeter of the face and head covering: paragraph 0026; Serbu teaches elongated magnets: see figures 2).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 10, 11, 12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,405,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and US Patent 10,405,591 both detail a head garment with an opening having piping containing elongated magnets for attaching a face covering having piping containing corresponding elongated magnets, the magnets have north and south poles that provide multiple magnetic attraction without end-to-end rotation due to the length of the magnets being greater than the width of the magnets (see claims 1-9 of patent detailing these structures).

Response to Arguments
Applicant's arguments filed 02/11/21 have been fully considered but they are not persuasive. 
Applicant remarks that Chinquee alone or in combination with Chen or Serbu fail to teach the limitation detailing that each of the plurality of internal magnets in the base and face elongated cavity are magnetically attached to adjacent ones of the plurality of first or second elongated magnets along both short edges of the internal magnet, such that the plurality of first and second elongated magnets forms a contiguous malleable battier within the base or face elongated cavity.
Chen teaches magnets along a base and face cavity that form a hermetic seal, meaning that there is a continuous attachment of magnets along the opening (paragraph 0020). Serbu teaches the magnets having N and S pole along each magnet with the adjacent internal magnets having opposing poles (figure 2) so that a magnetic attraction would occur when placed together as taught by Chen creating a strong hermetic seal between the face and base for greater protection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732